DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
101 rejection
Applicant's arguments filed 1/7/2022 have been fully considered but they are not persuasive.
Applicant argue the amendments implement the identified abstract idea into a practical application, however the examiner respectfully disagrees.  The argued limitations merely link the abstract idea to a field of use without providing significantly more.  Further, the limitation fails to add a meaningful limitation in which employs the fatigue information provided by the judicial exception to the target pipe, thereby failing to implement the abstract idea into a practical application.
Applied Art rejection
Applicant’s arguments with respect to claim(s) 1, 9 and 10 and have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.



Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the structure that provides the number of pipe breaks to the diagnosis apparatus and method must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-7 and 9-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  The limitation “calculating a degree of fatigue of the target pipe by using the number of the changes in the pressure and a number of pipe breaks of the piping equipment each of a plurality of times the pressure changes” does not appear to be supported by applicant original filed specification.  The equations governing applicant’s invention appear to be concerned with the number of times N a certain amplitude occurs, see [0026].  Where, after the change repeatedly occurs an Nth amount, the pipe breaks [0028].  Later, the specification describes formula 2, [0032-0033], which relates fatigue to the number of times an amplitude occurs.  However, nowhere in the specification or in drawings is there any disclosure with respect to the number of times a break occurs in the pipe and using that number to calculate a degree of fatigue.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:


Claims 1-7 and 9-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With respect to claims 1, 9 and 10, the examiner is unclear how or what determines the number of breaks in the pipe and how that number is used to calculate a degree of fatigue of the target pipe.  To further prosecution, the examiner has interpreted the claims, in light of applicant’s specification, where the number of changes in the pressure above a certain amount indicate a breakage in the pipe and the number of changes is what is used for the fatigue determination.  However, clarification is needed.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-7 and 9-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Claim 1 recite(s) calculate a degree of fatigue of the target pipe by using the number of the changes in the pressure and a number of pipe breaks of the piping equipment each of a plurality of times the pressure changes, and determine whether the degree of fatigue indicates that the target pipe is at risk of failing.  The identified abstract ideas fall within the abstract grouping of mathematical concepts, as applicant’s specification lays out the algorithmic mathematical operations performed during the 

	Claims 2, 11 and 17 further defines the insignificant extra solution activity of mere data gathering by reciting a generic pressure sensor without providing significantly more or integrating the abstract idea into a practical application.
	Claims 3-7, 12-16, 19 and 20 further defines the abstract idea without providing significantly more or implementing the abstract idea into a practical application.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective 

Claims 1, 2, 4, 9-11, 13, 14, 17, 19 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Grice (2015/0219516) in view of Nagai (DE 102006035362).

	With respect to claim 1, Grice teaches a pipe diagnosis apparatus (130) comprising: a processor (130), and a memory (as indirectly taught of 130) storing program code executable by the processor (130) to: acquire time-series data (Fig. 2a, via 120) on pressure of a fluid in piping equipment to be diagnosed; 
Grice remains silent regarding measuring a number of changes in the pressure of the fluid in a target pipe of the piping equipment, from the time-series data on the pressure of the fluid; and calculate a degree of fatigue of the target pipe by using the number of the changes in the pressure and a number of pipe breaks of the piping equipment each of a plurality of times the pressure changes, and determine whether the degree of fatigue indicates that the target pipe is at risk of failing.
Nagai teaches a similar apparatus that measures a number of changes in a pressure of a fluid in a target pipe of piping equipment [0024]; and calculate a degree of fatigue (i.e. the proximity to a fatigue value) of the target pipe by using the number of the changes in the pressure [0038], and determine whether the degree of fatigue (i.e. counted value) indicates that the target pipe is at risk of failing (i.e. based on the number of times measured and calculated, the fatigue level is determined [0038]. Note: [xxxx] refer to the machine translation of Nagai.
It would have been obvious to one of ordinary skill in the art before the effective filing of the instant invention to modify the processor of Grice to include the control logic taught in Nagai because such a modification provides a reliable evaluation of a high pressure piping system 
The method steps of claim 9 are performed during the operation of rejected claim 1. 
With respect to claim 10, Grice as modified by Nagai teaches a non-transitory computer-readable recording medium (of the control unit of Grice as modified) that stores a program that contains instructions for causing a computer to execute the steps performed during the operation of the rejected structure of claim 1.

With respect to claims 2, 11 and 17 Grice teaches the pipe diagnosis apparatus (130) the processor (as modified) acquires the time-series data (Fig. 2A of Grice) using data that is output by a pressure sensor [0060] installed in the piping equipment [0061].

With respect to claims 4, 13 and 19, Grice teaches processor (as modified) wherein the failure risk estimation unit (120) calculates, as the degree of fatigue (taught in Nagai), an index having a value (count value) that increases as the number of changes in the pressure increases (i.e. as with pressure amplitude above a threshold is measured, the count index value increases, as taught in Nagai).

With respect to claims 5, 14 and 20 Grice teaches the pipe diagnosis apparatus (130) wherein processor (as modified), calculates, as a degree of fatigue, an index having a value that increases as an amplitude of the changes in pressure increases (as the pressure amplitude increases, the processor, as modified, calculates a new count value based on the increased amplitude).

Claims 6, 7, 15 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Grice (2015/0219516) in view of Nagai (DE102006035362), as applied to claims 1 and 15, further in view of Guo et al. (CN 104122196).

With respect to claims 6 and 15, Grice as modified teaches al that is claimed in the above rejection of claims 1 and 15, but remains silent regarding the program code is exutable by the processor  to further estimate a strength of a pipe included in the piping equipment.
Guo et al. teaches a similar apparatus used determine failure of a pipe that estimate a strength of a pipe included in the piping equipment [0006-0009].
It would have been obvious to one of ordinary skill in the art before the effective filing of the instant invention to further modify the apparatus of Grice to include the control logic taught in Guo et al. such that a strength of the pipe is taken into account for determining a failure of that pipe during operation because such a modification provides a better prediction of a pipe failure during operation, as described in claim 1 of Guo et al.

With respect to claims 7 and 16, Grice as modified teaches the pipe diagnosis apparatus wherein processors (as modified) estimates the strength of the target pipe, using at least a number of years that has elapsed from when the target pipe was laid (as the estimation unit takes into account time with respect to how corrosion has effected the strength of the pipe as described in claim 1 of Guo et al.).

s 3, 12, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Grice (2015/0219516) in view of Nagai (DE102006035362), as applied to claim 1, further in view of Fuji et al. (JP 2017002554A).

With respect to claims 3, 12 and 18, Grice teaches all that is claimed in the above rejection of claims 1, 9 and 10 but remains silent regarding the processor acquires, as the time-series data, the pressure estimated using a hydraulic simulator, regarding all or some pipes of the the piping equipment.
Fuji et al. teaches a similar apparatus that includes a data a processor (124), that aquires time-series data [0014], a pressure estimated using a hydraulic simulator (i.e. an EPANET, [0044] which discloses a pipe network analysis tool reading on the claimed “hydraulic simulator”), regarding all or some pipes of a piping equipment (i.e. a network of pipes).
It would have been obvious to one of ordinary skill in the art before the effective filing of the instant invention to modify the apparatus of Grice to include the simulator as taught by Fuji et al. because Fuji et al. teaches such a modification provides an improved abnormality detection process, thereby improving the detection process of Grice.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Pittalwala et al. (2003/0171879) which teaches the management of pipeline reliability, maintenance, repair, and/or replacement.
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW G MARINI whose telephone number is (571)272-2676. The examiner can normally be reached Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on 571-272-7663. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available 





/MATTHEW G MARINI/Primary Examiner, Art Unit 2853